SHAW, J.
Appeal from judgment. The transcript in this case was filed August 15, 1898. No points have ever been filed by appellants, and the appeal is probably abandoned.
The record contains what purports to be copies of an undertaking on appeal and an affidavit, wherein it is averred that the cause in which such undertaking on appeal was given had been affirmed, and asking judgment against the sureties in said undertaking. These documents are not embodied in a bill of exceptions or otherwise authenticated, and therefore cannot be considered.
The record contains no other document, except the judgment, which is affirmed.
We concur: Allen, P. J.; Taggart, J.